Title: Mary Smith Gray Otis to Abigail Adams, 2 December 1798
From: Otis, Mary Smith Gray
To: Adams, Abigail


          
            Dear Mrs Adams
            Philadelphia Decr: 2d 1798
          
          Next to the pleasure of seeing you, would have been that of hearing, of your perfect restoration to health; but ’tho that pleasing account has not yet reached me, it is a satisfaction to know that you are much better than when I left you: & I will still hope that “He, who is the health of the countenance,” will in his infinite mercy establish yours. I feel a great deduction from my happiness, by your absence, & your house & its inhabitants, a void which nothing can make up to them. We dined with the President, this and the last Sunday, according to former custom.—
          We had a pleasant journey home, the weather & roads, excepting the first week, were very fine. Upon our approach to the city, we heard that our house was ready for us, & perfectly safe to go into, notwithstanding our Negro woman, had gone ’thro the Fever, she took every precaution in cleansing & airing the house that was necessary I believe, & had been well herself, a month before we came home, so that I felt no apprehension. But the city to me, wears a glommy aspect, & the mourners go about the streets in great abundance. Those who have staid, ’thro the sickness tell me, they never would do it again. I think there is but too much reason to fear a return of it another year, & the safest way is to shut up the house, & let it take its chance for being plundered.—
          My neigbour Mrs Anthony return’d a few days ago, her daughter accompanied her, here, but will return immediately, I have not yet heard wether she stays in the house, this winter.—
          Mr Brecks family come into town tomorrow their house has been almost a hospital. Miss Willson came to see me, the other day, she enquired perticularly after you & Miss Smith, she bears her afflictions with great fortitude & patience Bishop White, has given her an invitation to pass the winter with him. Mrs Wolcot looks better than I ever expected to see her. The rest of our friends are all well.
          Please to give my love to Mrs Cranch I hope Mr C— is getting better
          Mr Otis & Harriet desire their Affecte: regards to you, with their best wishes for your speedy restoration to health.— Louisa also will please to accept their love, together with that of / Your Friend & Cousin
          
            M Otis
          
        